Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 1 of 18 PageID #: 204


                                                                                                              1


                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

      - - - - - - - - - - - - - - -X
       UNITED STATES OF AMERICA,   : 17-CR-00116(WES)
                                   :
                                   :
                                   :
                                   :
          vs.                      : United States Courthouse
                                   : Providence, Rhode Island
                                   :
                                   :
                                   :
       MARCIO ALEXANDRO            : Thursday, October 18, 2018
       MARTINEZ-LARA,              : 2:08 p.m.
                Defendant.         :

      - - - - - - - - - - - - - - -X

                      TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
                         BEFORE THE HONORABLE WILLIAM E. SMITH
                       UNITED STATES CHIEF DISTRICT COURT JUDGE


                                               A P P E A R A N C E S:

        For the Government:                    GERARD B. SULLIVAN, AUSA
                                               U.S. Attorney's Office
                                               50 Kennedy Plaza
                                               Providence, RI 02903

        For the Defendant:                     JOHN F. CICILLINE, ESQ.
                                               Cicilline Law Office
                                               381 Atwells Avenue
                                               Providence, RI 02909




       Court Reporter:                Lisa Schwam, CSR, CRR, RPR, RMR
                                      One Exchange Terrace
                                      Providence, RI 02903



      P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
      p r o d u c e d b y C o m p u t e r- A i d e d T r a n s c r i p t i o n.


                                         Lisa S. Schwam, CRR, RPR, RMR
                                            Official Court Reporter
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 2 of 18 PageID #: 205
                                                                                   2



 1                (In open court)

 2                THE COURT:     All right.      Good afternoon.       We're

 3      here in the matter of the United States vs. Marcio

 4      Alexandro Martinez-Lara, and we are here for sentencing

 5      this afternoon.        Let's have counsel identify themselves

 6      for the record, please.

 7                MR. SULLIVAN:      Your Honor, Gerard B. Sullivan

 8      for the United States.

 9                MR. CICILLINE:        John Cicilline for Mr. Martinez.

10                THE COURT:     Thank you very much.         I've received

11      the presentence investigation report that was prepared

12      by the Office of Probation in this matter.                And Mr.

13      Cicilline, if I could just ask you to confirm on the

14      record that you've had the opportunity to review this

15      report with your client and that you've been able to

16      answer all of his questions.

17                MR. CICILLINE:        I'm sorry, Judge.

18                THE COURT:     I'm asking you if you reviewed the

19      presentence report with your client and were you able

20      to answer all of his questions.

21                MR. CICILLINE:        Have I gone over it with him?

22                THE COURT:     Yes.

23                MR. CICILLINE:        The answer is yes.

24                THE COURT:     Okay.     And I understand you have an

25      objection to the presentence report?
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 3 of 18 PageID #: 206
                                                                                   3



 1                MR. CICILLINE:       I do, your Honor.

 2                THE COURT:     So do you want me to hear you on

 3      that now?

 4                MR. CICILLINE:       It's the objection to the memo I

 5      filed.     I have nothing to add to it.

 6                THE COURT:     Okay.     Mr. Sullivan, do you want to

 7      respond to the objection that Mr. Cicilline filed?

 8                MR. SULLIVAN:      Just briefly, your Honor, because

 9      I did not file a written report.

10                THE COURT:     Right, you didn't, yes.

11                MR. SULLIVAN:      Judge, as I understand it, Mr.

12      Cicilline's objection is to a two-point adjustment.                   In

13      reading his memo, it seemed to suggest that the Court

14      would have to find that the gun was possessed in

15      connection with the 924(c), which he's not being

16      convicted of.       The government's going to dismiss that

17      count.

18                And it's true that the government will dismiss

19      that count and he won't be convicted of that crime, but

20      he possessed the gun in connection with the drug

21      trafficking and in that is likely supported by the

22      evidence, as probation pointed out.              The gun is

23      factually anomalous.         In this case, the gun was in a

24      hide with drugs.        There was also ammunition in there.

25      It was an apartment that was used primarily as a stash
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 4 of 18 PageID #: 207
                                                                                   4



 1      house, not as a residence, for drug dealing.                They

 2      found a large amount of valuable drugs in that stash

 3      house and even a kilo press, indicating it was a

 4      large-scale drug operation where a gun would facilitate

 5      the drug trafficking.

 6                But this gun, if I recall the pictures

 7      correctly, was wrapped in green cellophane or blue

 8      cellophane.      It was odd.      And so that was probably the

 9      only triable issue in this case.             There was

10      overwhelming evidence on all the many other counts that

11      he's pled guilty to.         I would have given those facts to

12      a jury at trial, but for here it wasn't necessary

13      particularly with the joint recommendation to a minimum

14      mandatory sentence.         So we're going to dismiss Count

15      Fifteen, the 924(c).

16                As probation points out, the Court could find

17      that the gun was possessed in connection with drug

18      trafficking.       It's a different standard; it's

19      preponderance of the evidence.            Connection is pretty

20      broadly defined.        So the legal answer is probation is

21      probably correct.        The fact -- the practical answer is

22      it doesn't matter.        It doesn't matter to the

23      government.      It doesn't matter to the sentence that the

24      Court is to impose or to the defendant.               It just

25      goes -- it's a technical question about the guidelines.
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 5 of 18 PageID #: 208
                                                                                   5



 1      I'm not asking the Court to be a guidelines vending

 2      machine, and you have to correctly calculate them, but

 3      it doesn't matter.

 4                And it doesn't even matter to an appeal if the

 5      Court imposes a 15-year sentence because he's agreed to

 6      waive the appeal.        So it's a dispute without a purpose.

 7                THE COURT:     Okay.     Thank you very much.

 8                MR. SULLIVAN:      Thank you.

 9                THE COURT:     All right.      I've considered the

10      defendant's arguments set forth in the motion or

11      objection to the two-point enhancement and the

12      government's response, and I believe the objection has

13      no merit.      And so for that reason, I'm going to deny

14      the objection and the enhancement will stand.                 So I

15      will review now on the record the advisory guideline

16      calculations as they are described in the presentence

17      report.

18                So there are 12 counts in this case that the

19      defendant has pled guilty to, and they are grouped

20      according to the grouping rules in the guidelines.

21      Group one pertains to the distribution of fentanyl,

22      cocaine, possession with intent to distribute, the

23      same, as well as the heroin and methamphetamine.                  And

24      the base offense level for those counts is level 32.

25      And that's all set forth in paragraph 38 of the report.
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 6 of 18 PageID #: 209
                                                                                   6



 1                Now, at paragraph 39, it notes there's a

 2      two-level increase because the firearm was possessed

 3      and it was in close proximity to the controlled

 4      substances.      That's the matter we just discussed.

 5      There's a two-point upward adjustment because the

 6      defendant maintained the premises involved for the

 7      purposes of manufacturing or distributing controlled

 8      substances.      That yields an adjusted offense level of

 9      36.

10                Counts Thirteen and Fourteen, which relate to a

11      felon in possession of a firearm, an alien in

12      possession of a firearm, are grouped together in group

13      two, and the base offense level in that group is a 24.

14      There's a four-point upward adjustment because the

15      firearm was possessed in connection with another felony

16      offense.     That yields an adjusted offense level of 28.

17      The combined offense level under the guidelines

18      grouping rules is, therefore, a level 36.

19                Now, paragraph 53 notes that the defendant

20      receives an additional enhancement, one-point

21      enhancement, because of his two prior felony

22      convictions and, therefore, he is classified as a

23      career offender under Section 4B1.1.              So he lands at

24      level 37.      Now, the defendant receives three points off

25      his guideline calculation for acceptance of
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 7 of 18 PageID #: 210
                                                                                   7



 1      responsibility so the total offense level is 34.

 2                The defendant's criminal history is summarized

 3      in paragraph 63 of the report.            He has four criminal

 4      history points.        He receives two additional points

 5      because he committed this offense while under another

 6      criminal justice sentence of probation.               That gives him

 7      six criminal history points.            And this would otherwise

 8      put him in category III, but because of his

 9      classification as a career offender under 4B1.4 and as

10      an armed career criminal, his criminal history

11      calculation is elevated to level VI.

12                So as a result of his total offense level of 34

13      and Criminal History Category of VI, the defendant's

14      advisory guideline range is 262 to 327 months of

15      imprisonment.       And I would just note that the offenses

16      involved various mandatory minimums, including a

17      mandatory minimum of 15 years on Count Thirteen.

18                So with all that said, I'll turn to the

19      government first for its recommendation.

20                MR. SULLIVAN:      As the Court's aware, this is a

21      joint recommendation for 15 years.             The defendant's

22      illegally present in this country.             He's been here for

23      years.     He's been convicted in this courthouse and

24      others under various aliases.

25                This time he's in a mountain of trouble.               He's
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 8 of 18 PageID #: 211
                                                                                   8



 1      admitted his identity finally and agreed to deportation

 2      by stipulation.        It's clear he's not Victor Cardona or

 3      Sandro Martinez or any other alias that he's used.

 4      He's Marcio Alexandro Martinez-Lara, a 45-year-old

 5      offender born in Bonao, the Dominican Republic.

 6                If the Court accepts the joint recommendation,

 7      he'll spend the next 15 years in the custody of the

 8      Bureau of Prisons at taxpayer expense.               And he still

 9      has a state outstanding indictment for drug trafficking

10      under the name Sandro Martinez.            I don't know what

11      they're going to do with that, but that may add some

12      time.

13                In any event, with the admissions and

14      stipulations and the joint recommendation, he'll go

15      back out -- he'll go back to Bonao to live out his 60s.

16      I think that despite the calculations in this and

17      despite how much higher just charging like the 924(c)

18      could have made this case, I think 15 years for a

19      45-year old offender where he's going to be deported

20      anyway is a full and fair resolution of the case.                  And

21      so that's what I recommend to the Court.

22                So in structuring it, Count Thirteen, the

23      minimum mandatory is 15 years.            Count Fourteen, the

24      maximum sentence is ten years.            So it would be ten

25      years on Count Fourteen, fifteen years on all the
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 9 of 18 PageID #: 212
                                                                                   9



 1      remaining counts.        Counts Thirteen and Fourteen carry a

 2      maximum of three years of supervised release.                 Some of

 3      the remaining counts require five years so it would be

 4      three years on Thirteen and Fourteen, five years

 5      supervised release on the balance.

 6                He's stipulated to deportation and so I'd ask

 7      that there be a condition of supervised release that he

 8      surrender to immigration officials and once deported

 9      remain outside of the United States as a further

10      condition of supervised release.             No fine in this case.

11      And there are $1400 worth of special assessments.

12      Thank you.

13                THE COURT:     All right.      Thank you, Mr. Sullivan.

14                Mr. Cicilline.

15                MR. CICILLINE:       In the world of science fiction,

16      there are forces that permit us to go back in time.                    Of

17      course, we all understand that in reality it's not

18      possible for such a thing to happen.              But if it were

19      possible to go back in time as it relates to this

20      defendant, I think we'd have a different outcome and I

21      think that he probably would not be here today.

22                He grew up in a tough environment, abusive home.

23      He left that environment to go live with an uncle in

24      Puerto Rico and that kind of abuse continued on.                  In

25      the beginning he was involved in some very menial jobs
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 10 of 18 PageID #: 213
                                                                                10



 1       but never able to make enough money to support the

 2       family, the extended family, that he basically adopted;

 3       the number of kids he had, the friends, the relatives,

 4       all the people he felt responsible for.              So he turned

 5       to this life in drugs.         And until he got caught, he

 6       never ever thought about the implications of what he

 7       was doing and how it impacted on other people.

 8                 Since his arrest, he's gone through a change in

 9       life, so to speak.        He now realizes the immorality of

10       what he did, the unlawfulness of what he did, and he's

11       truly sorry about it.         And I'm not certain that I can

12       convey to the Court sufficiently the change that this

13       man has made in his life.          I suggested in the pretrial

14       memorandum which I filed in this case that not only has

15       he demonstrated this change by his lack of trouble at

16       Wyatt, he's indicated that he'd be willing to help the

17       government to stop the kind of thing he was doing.                  And

18       for him, that's a major turnabout in his life.

19                 He is a totally different person than he had

20       been while he was out and doing all these illegal

21       things.     He's got a new commitment.          I don't know

22       whether it comes from involvement in religion at Wyatt

23       or whatever it was, but he now is committed to keeping

24       his life straight.

25                 And Congress had this in mind when it enacted
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 11 of 18 PageID #: 214
                                                                                11



 1       that portion of the Sentencing Act that we now refer to

 2       as the parsimony principle.           The sentence imposed

 3       should not be greater than necessary to achieve the

 4       objectives.      I know he's a repeat drug offender.             I

 5       know that his life up to the time of this arrest has

 6       not been a model for anybody, but he has changed and he

 7       is a different person.

 8                And under the principle of parsimony, 15 years

 9       is a long, long time.         And I don't think that even that

10       much is necessary, but if it must be, it must be.

11       Fifteen years will accomplish all the objectives

12       intended for sentencing.          It will demonstrate to the

13       Court that he understands the change in his life but,

14       more importantly, it will say to him that you can't do

15       this again.      And if you do, the next time there's going

16       to be no opportunity to get out.            So I suggest to you

17       that you follow our joint recommendation and sentence

18       the defendant accordingly.

19                THE COURT:      Thank you, Mr. Cicilline.

20                All right.      Mr. Martinez, do you wish to say

21       anything before I impose the sentence?

22                THE DEFENDANT:       Yes.

23                Good afternoon, your Honor.

24                THE COURT:      Good afternoon.

25                THE DEFENDANT:       Your Honor, I understand and I
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 12 of 18 PageID #: 215
                                                                                12



 1       know that I've committed a very serious crime.                  When I

 2       was sentenced in the past, at that time I did not have

 3       any children, but currently I'm a father of five

 4       children.     I am so very sorry of what I did.             I

 5       understand that I have caused harm to many people.                  But

 6       to leave my children -- or after leaving my children, I

 7       realize that there is nothing as important or more

 8       important than family.

 9                 Your Honor, I want you to understand that what

10       I'm saying does not mean that I'm telling you that I do

11       not deserve a sentence.         What I do want you to

12       understand, your Honor, is that I feel very bad and I

13       feel very guilty about what I did, especially because

14       I'm leaving my children behind.            They'll be alone.        And

15       I'm leaving my family.

16                 I know that he knows that we are human.               And I

17       hope you take into account that I will be deported to

18       my home country.       I know that in my country I will do

19       things very differently because I have changed, and I

20       have changed by just seeing my children when they see

21       me.   And I didn't see things as I see them now, but I

22       want you to know, your Honor, that I'm going back to my

23       home country and I will not do the things that I did

24       before.     I thank you very much for listening to me.

25                 THE COURT:     Thank you, Mr. Martinez.          You can
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 13 of 18 PageID #: 216
                                                                                13



 1       remain standing.

 2                I appreciate your comments, and I appreciate the

 3       comments of Mr. Cicilline on your behalf.               And I'm very

 4       happy to hear that he believes that you have decided to

 5       change your behavior and your ways.             I'm glad to hear

 6       you say it because what is clear from your criminal

 7       history and from this offense is that you've been

 8       pretty much dealing drugs for a living for a long time.

 9       And the amounts of drugs involved in this case were

10       very serious, significant amounts.             The types of drugs

11       that you were involved with are bringing terrible

12       destruction to our community and communities all around

13       the country.

14                Every time I impanel a jury, as I did yesterday

15       in a case involving narcotics, I have to speak to

16       people whose families have been partially destroyed

17       because of opioid addiction and death from overdose.                  I

18       listened to several people yesterday in the jury that I

19       impaneled who cried uncontrollably as I spoke to them

20       about what had happened in their lives and their

21       families as a result of the drugs, so much that they

22       didn't feel they could be a fair juror.

23                This is something that I hear over and over and

24       over again, and we read about it and hear about it in

25       the newspapers and magazines and you watch it on TV and
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 14 of 18 PageID #: 217
                                                                                14



 1       we just see it all around us.           And it just can't be

 2       overstated the role that you played in distributing

 3       these killer drugs into the community.              So I hope you

 4       realize just how horrible that is, because you bear

 5       responsibility, you and a lot of others, but with

 6       others you bear responsibility for bringing this

 7       destruction upon so many people.

 8                 And I don't want to sugarcoat it; that's really

 9       what it is.      And I hope you're sincere when you tell me

10       that you have finally decided you don't want to be a

11       part of that destruction.          I hope you are sincere.

12                 So the recommendation here, I'm prepared to

13       accept it.      The guideline range obviously is much

14       higher than what is recommended.            There are many ways

15       that the sentence in this case could have been much

16       higher.     The government could have charged you in a

17       different way to bring upon more prison time.                I know

18       you're aware of all that, the way they handled the

19       charge and the gun; they could have charged other

20       things, that I think you're probably aware of from your

21       conversations with Mr. Cicilline, to make the sentence

22       in this case higher.

23                 There are a lot of reasons why a higher sentence

24       could be justified, certainly given the amounts of

25       drugs and given your history, but for all the reasons
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 15 of 18 PageID #: 218
                                                                                15



 1       that Mr. Sullivan and Mr. Cicilline outlined, I don't

 2       believe a higher sentence is necessary.              So I'm going

 3       to accept the recommendation today that they have

 4       provided here on the government's behalf and on your

 5       behalf.

 6                 I do want to reiterate something that I think

 7       Mr. Sullivan said, which is that because of the amount

 8       of time that you're going to do on these charges and

 9       the criminal history that you have, and given how old

10       you'll be when you get out of prison, which will be

11       close to 60 years old, if you were to come back to the

12       United States and engage in this kind of activity, you

13       would be almost guaranteeing yourself a life sentence.

14       So if you make that choice, you're really making the

15       choice to spend the rest of your life in prison.                 I

16       don't think that's what you want to do, but I just want

17       to make sure you know the consequences of any choices

18       that you make.

19                 All right.     In the matter of the United States

20       vs. Marcio Alexandro Martinez-Lara, the defendant is

21       sentenced to -- I need to spell this out by count.                   It

22       will be ten years on Counts One, Two, Three, Four, Five

23       and Six, Seven, Eight, Nine, Ten, Eleven and Twelve and

24       Fourteen to run concurrent with the sentence of 15

25       years on Count Thirteen.          So the total sentence for the
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 16 of 18 PageID #: 219
                                                                                16



 1       defendant is 15 years, 180 months.

 2                 This will be followed by a supervised release

 3       term of five years on Counts Eight, Nine and Twelve,

 4       Thirteen, and three years on Counts One, Two, Three,

 5       Four, Five, Six, Seven, Ten and Fourteen to run

 6       concurrent with each other.           So the total is five

 7       years.

 8                 There is no restitution in this case.             There is

 9       no fine.     There is a special assessment of $100.              The

10       only special condition of his supervised release is as

11       follows:     Upon completion of the defendant's term of

12       imprisonment, he will be surrendered to a duly

13       authorized immigration official for deportation in

14       accordance with the established procedures of the

15       Immigration and Naturalization Act and, if deported,

16       the defendant shall remain outside of the United

17       States.

18                 So the plea agreement in this case provided that

19       the right to appeal is waived if the defendant -- or if

20       I sentence the defendant to the recommended term of 15

21       years.     So given that I've done that, the right to

22       appeal is waived.

23                 All right.     Is there anything further?

24                 (Brief pause)

25                 THE COURT:     That's a misprint on the sheet.
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 17 of 18 PageID #: 220
                                                                                17



 1       It's 1300 -- no, 1400.         $1400 special assessment, not

 2       100.    Any other corrections or modifications?

 3                PROBATION OFFICER:        Could you Count Eleven as

 4       well in the supervised release.

 5                THE COURT:      I thought I said Eleven, but if I

 6       didn't, then Eleven is -- Count Eleven is three years

 7       of supervised release also concurrent.

 8                Anything else from the government?

 9                MR. SULLIVAN:       The standard deportation

10       condition on supervised release.

11                THE COURT:      I just said that.

12                MR. SULLIVAN:       Oh, you did.      I'm sorry.      I

13       missed that part then.

14                Finally, your Honor, I move to dismiss Count

15       Fifteen.

16                THE COURT:      All right.      And the motion to

17       dismiss Count Fifteen is granted.

18                Was there a forfeiture allegation here?

19                MR. SULLIVAN:       There is.     Two motor vehicles.

20       The preliminary orders are already entered.

21                THE COURT:      Okay.    All right.      Anything else

22       from the defendant?

23                MR. CICILLINE:       No, your Honor.

24                THE COURT:      Very good then.       We'll be in recess.

25                (Time noted:      2:39 p.m.)
Case 1:17-cr-00116-WES-PAS Document 38 Filed 11/21/19 Page 18 of 18 PageID #: 221




  1

  2                                CERTIFICATION

  3    I certify that the foregoing is a correct transcript from the

  4    record of proceedings in the above-entitled matter.

  5

  6

  7    Official Court Reporter                 November 21, 2019

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                               Lisa Schwam, RPR, CRR, RMR
                                 Official Court Reporter
